Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 17-20 cite the step recording a pressed first key and a time point of press, but it the method is ambiguous as whether it is the recording keyboard or the instructional keyboard that is to perform the step of recording. Further, there is the citation of after playing is completed, again, it is not clear whether the recording keyboard or instructional keyboard is performing the playing.  Further it is not clear from which keyboard the step of generating a practice script is performed. Further, it is not clear which keyboard performs transmitting the practice script. Further, there is mentioned a practice script and a playing script, where claim 6 cites the playing script is from the cloud server, but it is not clear what is the difference between the practice script and the playing script.  Now it does not make sense for the second terminal to compare the practice script with the playing script, if both of these are provided by the recording electronic keyboard associated with the instructor and the first terminal. Also, it is not clear what is the content of the second signal. Further it is ambiguous where the practice script is generated, because it is said to be both recorded and transmitted to the second terminal and generated by the second terminal for comparison with the player.  Further, it is not clear which terminal performs the step comparing the practice script with the playing script or why the playing score according to the comparison score will be sent to the second terminal if it is also generated by the second terminal.  The term score is ambiguous because it can mean musical score or something like a numerical performance score.  It is not clear why the comparison result only concerns the first pressed key. 
Further figures 3-8 invoke various topologies.  Claim 6 or claim 13 involves first and second terminals and a cloud server, but claims 7 and 17-20 cite the first and second terminals communicating directly back and forth to each other. Claims 6 and 7 or 13 and 17-20 need to refer to the same topology. 
What makes sense is the recording keyboard to record the player script and the second terminal to receive the player script, to generate the playing score, to record the practice script and to compare the recorded practice script with the player script and generate a comparison result, that the student using the instruction keyboard can view, and to view.  Another interpretation is that the second terminal sends the practice script, the recording of the keys played by the student, to the second terminal which provides the comparison of the practice script and the player script and generates a numeric practice score according to the comparison, or alternatively where the second terminal sends a second signal representing a record of the keys played and the playing timing, to the first terminal, where the first terminal also records the signal, as the practice script , and provides the comparison of the practice script and the player script and generates a numeric practice score according to the comparison
Appropriate correction is requested.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 8-16 is rejected under 35 U.S.C. 102 a1 or a2  as being anticipated by McCarthy (U. S. Patent 9,082,313).
Regarding claim 1, McCarthy discloses an instructional method of an electronic keyboard for an instructional electronic keyboard, comprising the following steps: 
obtaining a playing script 5914, wherein the playing script is generated by a first terminal 5906 or a cloud server 5912/6002 according to a first signal generated by a recording electronic keyboard (as shown in figure 59) and a time point of receiving the first signal, and the playing script is configured to indicate a corresponding relationship between to-be-pressed first keys of the instructional electronic keyboard and time points of pressing the to-be-pressed first keys (student keyboard in figure 60, can read the script light the lights); and 
controlling indicator lights on first keys of the instructional electronic keyboard to be turned on or off according to the playing script (figures 59 and 60, student key board can read the script and light the lights, column 30 line 61 to column 31, line 32).
Regarding claim 2, he instructional method according to claim 1, wherein the step of controlling the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script specifically comprises: 
determining a currently to-be-pressed first key according to the playing script and a time point of starting playing (column 32, lines 30-35); and 
controlling an indicator light corresponding to the currently to-be-pressed first key to be illuminated (column 32, lines 30-35).
Regarding claim 3, McCarthy discloses the instructional method according to claim 1, wherein 
a virtual canvas is stored in and matched with the instructional electronic keyboard, and the virtual canvas comprises N elements; 
the N elements are in a one-to-one correspondence with the indicator lights on the first keys of the instructional electronic keyboard, wherein N is a positive integer; 
the playing script comprises M key events; 
the M key events record the time points of pressing the to-be-pressed first keys and the to-be-pressed first keys at the time points; 
the step of controlling the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script specifically comprises: executing the M key events in the playing script in sequence according to a sequence of time points recorded by the M key events when the to-be-pressed first keys are pressed; and 
when each of the M key events is executed, the instructional method further comprises: adjusting the N elements in the virtual canvas according to a preset prompt rule and the M key events to obtain an adjusted virtual canvas, wherein the adjusted virtual canvas instructs the indicator lights on the first keys of the instructional electronic keyboard to be illuminated according to the preset prompt rule to prompt a user to press the to-be-pressed first keys at the time points of pressing the to-be-pressed first keys; and 
driving the indicator lights on the first keys of the instructional electronic keyboard to be illuminated according to the N elements in the virtual canvas.
McCarthy provides a prompt rule that the next key to-be-pressed key is not pressed until the previous one is pressed, which adjusts the time for which the use has to press the key, column 32, lines 23-46)
Regarding claim 4, McCarthy discloses the instructional method according to claim 3, wherein the preset prompt rule comprises: according to a preset lighting sequence, controlling the indicator lights on the to- be-pressed first keys to be illuminated in sequence; or according to the preset lighting sequence, controlling the indicator lights of the to- be-pressed first keys, indicator lights of first C keys of the to-be-pressed first keys, and indicator lights of last C keys of the to-be-pressed first keys to be illuminated, wherein C is a positive integer and C is less than half of a number of the first keys.
McCarthy teaches lights the keys according to the present sequence, where the number of events is an integer and the lights play straight through in sequence as the user presses each correct key. 
Regarding claim 5. The instructional method according to claim 4, 
wherein each element of the N elements in the virtual canvas is a number, and each of the first keys is provided with T indicator lights, wherein T is a positive integer greater than 1; 
the preset prompt rule comprises: 
according to the preset lighting sequence, controlling the T indicator lights on a to-be-pressed first key of the to-be-pressed first keys to be illuminated in sequence; 
the step of adjusting the N elements in the virtual canvas according to the M key events specifically comprises: 
determining the to-be-pressed first keys according to the M key events; 
determining the N elements in the virtual canvas corresponding to the T indicator lights of the to-be-pressed first key; and 
according to the preset prompt rule, dynamically adjusting values of the N elements in the virtual canvas corresponding to the T indicator lights of the to-be-pressed first key; the step of driving the indicator lights on the first keys of the instructional electronic keyboard to be illuminated according to the N elements in the virtual canvas specifically comprises: according to the values of the N elements in the virtual canvas, turning on an indicator light corresponding to a first element, wherein a value of the first element is not 0; and 
turning off an indicator light corresponding to a second element, wherein a value of the second element is 0.
McCarthy teaches dynamically adjusting the playback timing for the key-to-be-played after the user presses the previous key, which reads on the limitation of dynamically adjusting values of the elements in the virtual keys. 
Regarding claim 6, McCarthy discloses the instructional method according to claim 1, wherein if the playing script is generated by the first terminal, then the playing script is transmitted to the cloud server; the step of obtaining the playing script specifically comprises: obtaining the playing script sent by a second terminal, wherein the second terminal determines the playing script selected by a user, the second terminal obtains the playing script from the cloud server, and the second terminal transmits the playing script to the instructional electronic keyboard; or receiving the playing script sent by the cloud server (as shown in figure 60, script is generated by instructor terminal, figure 59 and received by the student terminal, where the student terminal selects the script and receives it from the cloud server, as shown in figure 60).
Regarding claim 7, McCarthy discloses the instructional method according to claim 6, 
wherein in the process of controlling the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script, the instructional method further comprises: 
recording a pressed first key and a time point of pressing the pressed first key in real time; 
after the step of controlling the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script, the instructional method further comprises: 
after it is determined that playing is completed, generating a practice script according to the pressed first key and the time point of pressing the pressed first key, wherein the pressed first key and the time point of pressing the pressed first key are recorded (script of instructor session becomes practice script for student, figure 59); 
transmitting the practice script to the second terminal (first terminal connected to instructor keyboard transmits the script), wherein the second terminal compares the practice script with the playing script, and the second terminal determines and displays a playing score according to a comparison result; 
or in the process of controlling the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script, the instructional method further comprises: 
sending a second signal to the second terminal according to the pressed first key, wherein the second terminal generates the practice script according to the second signal and a time point of receiving the second signal after determining that the playing is completed; and 
comparing the practice script with the playing script, and determining and displaying the playing score according to the comparison result; or the instructional method further comprises: determining the playing score according to the pressed first key and the playing script, and sending the playing score to the second terminal.
McCarthy teaches where the second terminal, associated with the instructional keyboard records the playing script, generates comparison result and provides feedback (column 3, lines 44-53).
Regarding claim 8, McCarthy discloses an instructional system of an electronic keyboard, comprising: 
an instructional electronic keyboard (as shown in figure 60), a recording electronic keyboard (as shown in figure 59), and a first terminal or a cloud server 5912 (figure 59); 
wherein the recording electronic keyboard generates a first signal to the first terminal or the cloud server according to a pressed second key, wherein the pressed second key is owned by the recording electronic keyboard (as shown in figure 59); 
the first terminal or the cloud server generates a playing script 5914 according to the first signal generated by the recording electronic keyboard and a time point of receiving the first signal, wherein the playing script is configured to indicate a corresponding relationship between to-be-pressed first keys of the instructional electronic keyboard and time points of pressing the to-be-pressed first keys (as is understood); and 
the instructional electronic keyboard obtains the playing script (as shown in figure 60), and the instructional electronic keyboard controls indicator lights on first keys of the instructional electronic keyboard to be turned on or off according to the playing script  (column 3, lines 40-44).  
Regarding claim 9, McCarthy discloses the instructional system according to claim 8, wherein the instructional system further comprises a second terminal (attached controller, column 31, line 26); and the second terminal is configured to obtain the playing script from the cloud server, and transmit the playing script to the instructional electronic keyboard (figure 60, column 31, lines 20-36).
Regarding claim 10, McCarthy discloses an instructional electronic keyboard, comprising: 
an acquisition module (module to retrieve a script, column 31, lines 20-32), a control module (column 31, lines 25-26), and first keys (as shown in figure 60); 
wherein indicator lights are provided on the first keys (figure 55); 
the acquisition module is configured to obtain a playing script, and the playing script is generated by a first terminal or a cloud server (figure 59) according to a first signal generated by a recording electronic keyboard and a time point of receiving the first signal (plays of the instructor keyboard, figure 59, are recorded an player script), and the playing script is configured to indicate a corresponding relationship between to-be-pressed first keys of the instructional electronic keyboard and time points of pressing the to-be-pressed first keys (column 3, lines 40-46); and 
the control module is configured to control the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script (column 3, lines 40-46, figure 55).
Regarding claim 11, McCarthy discloses an instructional electronic keyboard (keyboard learning system), comprising: 
at least one processor 6310, a memory 6320 communicatively connected to the at least one processor 6310, and a communication component 6373; 
wherein the communication component (I/O, 6370)  is controlled by the at least one processor 6310 to receive and transmit data (as is understood);
 the memory stores instructions 6342 configured to be executed by the at least one processor 6310, and when the instructions are executed by the at least one processor, the at least one processor executes the instructional method according to claim 1 (as is understood).
Regarding claim 13, McCarthy discloses the instructional method according to claim 2, wherein if the playing script is generated by the first terminal 5906, then the playing script is transmitted to the cloud server 5912/114; 
the step of obtaining the playing script specifically comprises: 
obtaining the playing script sent by a second terminal 106, wherein the second terminal 106 determines the playing script selected by a user, the second terminal 106 obtains the playing script from the cloud server 5912/6002, and the second terminal 106 transmits the playing script to the instructional electronic keyboard 104; or
receiving the playing script sent by the cloud server 114 (where the second terminal is part of the keyboard).
Claim 14, the instructional method according to claim 3, wherein if the playing script is generated by the first terminal, then the playing script is transmitted to the cloud server; 
the step of obtaining the playing script specifically comprises: 
obtaining the playing script sent by a second terminal, wherein the second terminal determines the playing script selected by a user, the second terminal obtains the playing script from the cloud server, and the second terminal transmits the playing script to the instructional electronic keyboard; or receiving the playing script sent by the cloud server,
is rejected for the rationale applied to claim 3 and claim 13.
Claim 15, the instructional method according to claim 4, wherein if the playing script is generated by the first terminal, then the playing script is transmitted to the cloud server; the step of obtaining the playing script specifically comprises: obtaining the playing script sent by a second terminal, wherein the second terminal determines the playing script selected by a user, the second terminal obtains the playing script from the cloud server, and the second terminal transmits the playing script to the instructional electronic keyboard; or receiving the playing script sent by the cloud server,
is rejected for the rationale applied to claim 4 and claim 13.
Claim 16, the instructional method according to claim 5, wherein if the playing script is generated by the first terminal, then the playing script is transmitted to the cloud server; the step of obtaining the playing script specifically comprises: obtaining the playing script sent by a second terminal, wherein the second terminal determines the playing script selected by a user, the second terminal obtains the playing script from the cloud server, and the second terminal transmits the playing script to the instructional electronic keyboard; or receiving the playing script sent by the cloud server,
is rejected for the rationale applied to claim 5 and claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 and 17-20 is rejected under 35 U.S.C. 103 as being obvious over McCarthy 1 (U. S. Patent  9,082,313) and McCarthy 2 (U. S. Patent Publication 2020.0027367.
Regarding claim 7, McCarthy 1 discloses the instructional method according to claim 6, and further discloses the limitations wherein in the process of controlling the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script, the instructional method further comprises: recording a pressed first key and a time point of pressing the pressed first key in real time; after the step of controlling the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script, the instructional method further comprises: after it is determined that playing is completed, generating a practice script according to the pressed first key and the time point of pressing the pressed first key, wherein the pressed first key and the time point of pressing the pressed first key are recorded; transmitting the practice script to the second terminal, wherein the second terminal compares the practice script with the playing script, and the second terminal determines and displays a playing score according to a comparison result; or in the process of controlling the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script, the instructional method further comprises: sending a second signal to the second terminal according to the pressed first key, wherein the second terminal generates the practice script according to the second signal and a time point of receiving the second signal after determining that the playing is completed; and comparing the practice script with the playing script, and determining and displaying the playing score according to the comparison result; or the instructional method further comprises: determining the playing score according to the pressed first key and the playing script, and sending the playing score to the second terminal.
McCarthy teaches where the second terminal, associated with the instructional keyboard records the playing script, generates comparison result and provides feedback (column 3, lines 44-53).
(2) McCarthy 1 does not teach the italicized parts of claim 7.  Instead, the instructional electronic keyboard 104 and first terminal 106 by McCarthy is equipped to record its practice script locally and to provide its own evaluation score.  Both the instructional electronic keyboard and the associated terminal and the recording electronic keyboard and the associated terminal are considered to be devices with closely related capabilities. 
(3) McCarthy teaches instructional electronic keyboards 124, 126, associated with first terminal 220 that can receive playing scripts from cloud servers 130, while also send playing scripts or playing signal to the first terminal 200 associated with the recording electronic keyboard 200 and data connection 108 (as shown in figure 1) The topology by McCarthy 2 also regards a lights option 526.  McCarthy 2 teaches the alternative pathway for generating the evaluation and performance score through first terminal associated with the recording electronic device 128.  Where an instructor is providing more guidance to the student, it make more sense for the practice scripts or practice data to be sent to the first terminal for evaluation and generation of the evaluation score so the instructor can monitor the practice performance of the student and to provide feedback. 
(4) The instructional method by McCarthy 1, may be modified in view of McCarthy 2 to provide the additional pathway for evaluation and or recording of the practice script, wherein the practice score or the signal of the performance may be sent from the second terminal to the first terminal and the evaluation score based on the recorded practice script and the evaluation score is sent back to the first terminal for the student to see.  
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that it makes more sense for the practice scripts or practice data to be sent to the first terminal for evaluation and generation of the evaluation score so the instructor can monitor the practice performance of the student and to provide feedback.
Claim 17 is rejected for the instructional method according to claim 13, wherein in the process of controlling the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script, the instructional method further comprises: 
recording a pressed first key and a time point of pressing the pressed first key in real time; 
after the step of controlling the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script, the instructional method further comprises: 
after it is determined that the playing is completed, generating a practice script according to the pressed first key and the time point of pressing the pressed first key, wherein the pressed first key and the time point of pressing the pressed first key are recorded; 
transmitting the practice script to the second terminal, wherein the second terminal compares the practice script with the playing script, and the second terminal determines and displays a playing score according to a comparison result; or 
in the process of controlling the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script, the instructional method further comprises: 
sending a second signal to the second terminal according to the pressed first key, wherein the second terminal generates the practice script according to the second signal and a time point of receiving the second signal after determining that the playing is completed; and 
comparing the practice script with the playing script, and determining and displaying the playing score according to the comparison result; or the instructional method further comprises: determining the playing score according to the pressed first key and the playing script, and sending the playing score to the second terminal,
is rejected for the rationale applied to claim 13 and claim 7.
McCarthy teaches where the second terminal, associated with the instructional keyboard records the playing script, generates comparison result and provides feedback (column 3, lines 44-53).
Claim 18 is allowable for the instructional method according to claim 14, wherein in the process of controlling the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script, the instructional method further comprises: recording a pressed first key and a time point of pressing the pressed first key in real time; after the step of controlling the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script, the instructional method further comprises: after it is determined that playing is completed, generating a practice script according to the pressed first key and the time point of pressing the pressed first key, wherein the pressed first key and the time point of pressing the pressed first key are recorded; transmitting the practice script to the second terminal, wherein the second terminal compares the practice script with the playing script, and the second terminal determines and displays a playing score according to a comparison result; or in the process of controlling the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script, the instructional method further comprises: sending a second signal to the second terminal according to the pressed first key, wherein the second terminal generates the practice script according to the second signal and a time point of receiving the second signal after determining that the playing is completed; and comparing the practice script with the playing script, and determining and displaying the playing score according to the comparison result; or the instructional method further comprises: determining the playing score according to the pressed first key and the playing script, and sending the playing score to the second terminal,
is rejected for the rationale applied to claim 14 and claim 7.
Claim 18, the instructional method according to claim 14, wherein in the process of controlling the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script, the instructional method further comprises: recording a pressed first key and a time point of pressing the pressed first key in real time; after the step of controlling the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script, the instructional method further comprises: after it is determined that playing is completed, generating a practice script according to the pressed first key and the time point of pressing the pressed first key, wherein the pressed first key and the time point of pressing the pressed first key are recorded; transmitting the practice script to the second terminal, wherein the second terminal compares the practice script with the playing script, and the second terminal determines and displays a playing score according to a comparison result; or in the process of controlling the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script, the instructional method further comprises: sending a second signal to the second terminal according to the pressed first key, wherein the second terminal generates the practice script according to the second signal and a time point of receiving the second signal after determining that the playing is completed; and comparing the practice script with the playing script, and determining and displaying the playing score according to the comparison result; or the instructional method further comprises: determining the playing score according to the pressed first key and the playing script, and sending the playing score to the second terminal,
is rejected for the rationale applied to claim 14 and claim 7.
Claim 19, the instructional method according to claim 15, wherein in the process of controlling the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script, the instructional method further comprises: recording a pressed first key and a time point of pressing the pressed first key in real time; after the step of controlling the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script, the instructional method further comprises: after it is determined that playing is completed, generating a practice script according to the pressed first key and the time point of pressing the pressed first key, wherein the pressed first key and the time point of pressing the pressed first key are recorded; transmitting the practice script to the second terminal, wherein the second terminal compares the practice script with the playing script, and the second terminal determines and displays a playing score according to a comparison result; or in the process of controlling the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script, the instructional method further comprises: sending a second signal to the second terminal according to the pressed first key, wherein the second terminal generates the practice script according to the second signal and a time point of receiving the second signal after determining that the playing is completed; and comparing the practice script with the playing script, and determining and displaying the playing score according to the comparison result; or the instructional method further comprises: determining the playing score according to the pressed first key and the playing script, and sending the playing score to the second terminal,
is rejected for the rationale applied to claim 15 and claim 7.
Claim 20, the instructional method according to claim 16, wherein in the process of controlling the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script, the instructional method further comprises: recording a pressed first key and a time point of pressing the pressed first key in real time; after the step of controlling the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script, the instructional method further comprises: after it is determined that playing is completed, generating a practice script according to the pressed first key and the time point of pressing the pressed first key, wherein the pressed first key and the time point of pressing the pressed first key are recorded; transmitting the practice script to the second terminal, wherein the second terminal compares the practice script with the playing script, and the second terminal determines and displays a playing score according to a comparison result; or in the process of controlling the indicator lights on the first keys of the instructional electronic keyboard to be turned on or off according to the playing script, the instructional method further comprises: sending a second signal to the second terminal according to the pressed first key, wherein the second terminal generates the practice script according to the second signal and a time point of receiving the second signal after determining that the playing is completed; and comparing the practice script with the playing script, and determining and displaying the playing score according to the comparison result; or the instructional method further comprises: determining the playing score according to the pressed first key and the playing script, and sending the playing score to the second terminal,
is rejected for the rationale applied to claim 16 and claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 24, 2022